Citation Nr: 0213201	
Decision Date: 09/30/02    Archive Date: 10/03/02

DOCKET NO.  02-07 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a change in vocational rehabilitation training 
program to a medical degree under the provisions of Chapter 
31, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Clifford Scott, Esq.


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel



INTRODUCTION

The veteran served on active military duty from July 1999 to 
July 2001.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a determination of the 
Department of Veterans Affairs (VA) vocational rehabilitation 
counseling office from the Columbia, South Carolina Regional 
Office (RO).


REMAND

In a letter dated in July 2002, the veteran requested a 
hearing at the RO before a member of the Board via 
videoconferencing.  The veteran has not, however, been 
provided an opportunity to present such testimony as 
requested.  Accordingly, this case is remanded to the RO for 
the following action:

The RO should place the veteran's name on 
the docket for a videoconference hearing 
before the Board at the RO, according to 
the date of his request for such a 
hearing.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for 

Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2001).

